 Case 1:20-cv-00925-HYJ-PJG ECF No. 11, PageID.24 Filed 12/04/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MARK S. PECK,

                      Plaintiff,               Case No. 1:20-cv-925

v.                                             Honorable Hala Y. Jarbou

SGP HOLDING COMPANY, INC. D/B/A
ALLIED BUSINESS SERVICES, INC.,

                  Defendant.
____________________________/

                                         ORDER

         Before the Court is Stipulation of Dismissal Without Prejudice (ECF No. 10).

Accordingly:

         IT IS ORDERED that Stipulation of Dismissal Without Prejudice (ECF No. 10) is

GRANTED. 60 days from the filing of this stipulation, said dismissal shall automatically

convert to a dismissal with prejudice.



Dated:     December 4, 2020                     /s/ Hala Y. Jarbou
                                               HALA Y. JARBOU
                                               UNITED STATES DISTRICT JUDGE
